ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_04_EN.txt. 69



       DECLARATION OF JUDGE AD HOC FLEISCHHAUER



   1 agree with the Court's decision to uphold the second prelîminary
objection of Germany and with the Court's reasoning that led to this
decision, as expressed in paragraphs 28 to 52 of the Judgment. Having
upheld Germany's second preliminary objection, it follows logically that
the Court is not required to consider Germany's third, fourth, firth and
sixth prelîminary objections "and that it cannot rule on Liechtenstein's
daims on the merits" (Judgment, para. 53).
   1 have, however, sorne remarks to make on the considerations which
brought the Court to the conclusion that "there is a legal dispute"
between Liechtenstein and Germany (Judgment, para. 25). Here 1 would
lîke to state that the finding of the Court that there is a legal dispute
between Liechtenstein and Germany does not of course imply that Liech-
tenstein's position in this dispute is in any way better than Germany's
position. This does not follow From the text of the decision and was not
a point ta be decided at the present stage of the proceedings.


     Moreover, 1 cannat follow the Court where it says that it
       "further notes that Germany's position taken in the course of bi-
       lateral consultations and in the letter by the Minister for Foreign
       Affairs of 20 January 2000 has evidentiary value in support of the
       proposition that Liechtenstein's daims were positively opposed by
       Germany and Ihat this was recognized by the latter" (ibid.).

1 think that these words would reveal themselves as introducing too low
a standard into the determination of the existence of a dispute and there-
fore have negative effects on the readiness of States ta engage in attempts
at peaceful settlements of disputes.

                                  (Signed) Carl-August FLEISCHHAUER.




67

